IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

SHEILA MARIE EYAJAN, )
Plaintiff, )
) C.A. No. 18-222 Erie

)

Vv. ) District Judge Susan Paradise Baxter

) Magistrate Judge Richard A. Lanzillo
NESCO RESOURCE, )
Defendant. )

MEMORANDUM ORDER

 

On August 10, 2018, this action was commenced by Plaintiff's filing of a pro se
complaint under the Americans with Disabilities Act (“ADA”), against Plaintiff's former
employer, Nesco Resource. On September 25, 2018, this matter was referred to United States
Magistrate Judge Richard A. Lanzillo for report and recommendation in accordance with the
Magistrates Act, 28 U.S.C. § 636(b)(1), and Rules 72.1.3 and 72.1.4 of the Local Rules for
Magistrates. The case was subsequently reassigned to the undersigned, as presiding judge, on
January 10, 2019, with Judge Lanzillo remaining as the referred Magistrate Judge for all pretrial
proceedings.

On January 23, 2019, Defendant filed a motion for judgment on the pleadings [ECF No.
33], arguing that Plaintiff’s complaint fails to state a claim upon which relief can be granted and
is barred by the doctrines of res judicata and/or collateral estoppel, in any event.

On July 23, 2019, Magistrate Judge Lanzillo issued a report and recommendation
(“R&R”) recommending that Defendant’s motion for judgment on the pleadings be granted on

the dual bases of failure to state a claim under the ADA, and the bar of res judicata [ECF No.
46]. As to the first basis, Judge Lanzillo recommends dismissal without prejudice to Plaintiff's
right to file an amended complaint to cure pleading deficiencies; however, as to the second basis
of res judicata, Judge Lanzillo recommends dismissal with prejudice, as any amendment would
be futile. On August 6, 2019, Plaintiff filed timely Objections to the R&R [ECF No. 47], to
which Defendant has filed a response [ECF No. 48].

Upon review of Plaintiffs Objections, it is apparent that Plaintiff has failed to raise any
meaningful substantive challenge to the Magistrate Judge’s legal or factual findings supporting
his recommendations.! Thus, after de novo review of the complaint, together with the report and
recommendation and objections filed in this case, the following order is entered:

AND NOW, this 27" day of September, 2019;

IT IS HEREBY ORDERED that Defendant’s motion for judgment on the pleadings is
GRANTED, both on the grounds of failure to state a claim upon which relief may be granted,
and the bar of res judicata, and that this case is DISMISSED, with prejudice. The report and
recommendation of Magistrate Judge Lanzillo, issued July 23, 2019 [ECF No. 46], is adopted as
the opinion of the Court.

The Clerk is directed to mark this case CLOSED,

pA hee
SUSAN PARADISE BAXTER
United States District Judge

ce: The Honorable Richard A. Lanzillo
United States Magistrate Judge

 

1
As aptly noted by Defendant in its response to Plaintiff's Objections, although Plaintiff engages in a “short
discussion regarding the concepts of ‘claim splitting’ and ‘England reservation’ .., Plaintiff provides no coherent
explanation as to how these concepts apply to this case, which they do not.” (ECF No. 48, at p. 3 n. 2).
